Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for FOURTH quarter AND FULL YEAR 2016 ENGLEWOOD, COLO. (February 1, 2017) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter and year ended December31, 2016. Key Highlights: • Fourth quarter 2016 financial results: • Total revenues were $195.2 million. • GAAP operating income was $25.4 million, or 13.0% of total revenues and non-GAAP operating income was $33.8 million, or 17.3% of total revenues. • GAAP earnings per diluted share (EPS) was $0.38. Non-GAAP EPS was $0.57. • Cash flows from operations were $24.7 million. • Full year 2016 financial results: • Total revenues were $761.0 million. • GAAP operating income was $132.6 million, or 17.4% of total revenues and non-GAAP operating income was $164.3 million, or 21.6 % of total revenues. • GAAP EPS was $1.90. Non-GAAP EPS was $2.79. • Cash flows from operations were $84.2 million. • CSG declared its quarterly cash dividend of $0.185 per share of common stock, or a total of approximately $6 million, to shareholders, bringing the total 2016 dividend to over $23 million. • In January 2017, CSG’s Board of Directors approved an approximately 7% increase in CSG’s cash dividend, effective with the first quarterly payment of $0.1975 per share of common stock. • During the fourth quarter, CSG converted 1.5 million Comcast customer accounts onto its cloud-based Advanced Convergent Platform (ACP) for a total of approximately 3 million conversions for the year. CSG Systems International, Inc.
